Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered July 16, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
Since defendant’s motion for a trial order of dismissal did not specifically address the sufficiency of the evidence of physical injury, defendant has not preserved this issue and we decline to review it in the interest of justice. Were we to review this claim, we would find that the victim’s subjective expression of pain coupled with objective evidence provided ample evidence of physical injury (see, People v Guidice, 83 NY2d 630; People v Pope, 174 AD2d 319, lv denied 78 NY2d 1079).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Friedman, JJ.